Exhibit 10.67

 

THIS AGREEMENT is made on 26 January 2004

 

BETWEEN

 

(1) Levi Strauss (UK) Ltd, of Swan Valley, Northampton NN4 9BA (the Company);
and

 

(2) Paul Mason of Darwin Bank, Whiddon Croft, Burley Lane, Menston, Nr Ilkley,
Yorks LS29 6QQ (the Employee)

 

IT IS AGREED as follows:-

 

1. TERM AND JOB DESCRIPTION

 

1.1 The Employee will be employed on the terms of this Agreement.

 

1.2 The Employee will be employed by the Company as President, Levi Strauss &
Co, Europe. The Employee will, in addition, if reasonably requested, as part of
the duties of his employment with the Company carry out work for and at the
direction of other Group Companies and/or be seconded to other Group Companies
without further remuneration at any time and agrees that he will do so.

 

1.3 The Employee’s appointment and continuous period of employment shall begin
on the 23rd of February 2004 (the commencement date) and shall continue unless
and until terminated in accordance with clause 18.

 

2. DUTIES

 

2.1 The Employee will perform such duties as may lawfully and reasonably be
assigned to him by the Company from time to time. Such duties will include,
without limitation, responsibility for Levi Strauss & Co Europe division
management. The Employee may in addition be required from time to time to
undertake the duties or responsibilities of another position, although the
Employee will not be required to perform duties that are not reasonably within
his capabilities. During the employment the Employee will well and faithfully
serve the Company and will devote the whole of his attention and skills during
such hours as he is required to work in order to properly perform the duties
assigned to him.

 

2.2 The Employee will report to the President, Levi Strauss & Co.

 

2.3 The Employee agrees, in accordance with Regulation 5 of the Working Time
Regulations 1998 (the Regulations), that the provisions of Regulation 4(1) do
not apply to the Employee, and that the Employee shall give the Company three
months’ notice in writing if he wishes Regulation 4(1) to apply to him. Due to
the senior nature of the Employee’s role there is no entitlement to compensation
for overtime.

 

2.4 The Employee’s normal place of work is not an essential part of the
employment relationship and the Employee may be requested to work at whatever

 

Page 1 of 13



--------------------------------------------------------------------------------

place is given in line with the Company’s business needs save that the
Employee’s base office for his work shall be within Europe and within a
reasonable weekly commute from the Employee’s home in the United Kingdom, it
being acknowledged by the Company that the Employee’s wife and family may remain
in England and that the Employee may not be required to relocate his United
Kingdom home without his consent.

 

2.5 The Employee acknowledges that the nature of his duties may require regular
travel and, as such, agrees to travel (both within and outside Europe) to the
extent necessary to enable the proper performance of those duties. In order to
ensure that the Employee can comply with this provision the Employee is required
to maintain a valid passport at all times. Any reasonable expenses incurred with
such travel shall be reimbursed in accordance with clause 7 below.

 

3. SALARY

 

3.1 The Employee’s initial annual gross salary is £600,000 (“annual base
salary”) subject to deduction of applicable tax and National Insurance
contributions. Salary will be generally reviewed annually in the context of the
Board of Directors review of individual performance and market competitiveness.
However, no salary review will be undertaken after notice has been given by
either party to terminate the Employee’s employment. The Company is under no
obligation to increase the Employee’s salary following a salary review, but will
not decrease it. At the same time that the Employee’s salary is reviewed, the
terms of clauses 20 and 21 will be reviewed. The Employee accepts that in
consideration for the Company increasing his salary from time to time, the
Company may ask the Employee to agree (but the Employee is not required to
accept) to amend the terms of Clauses 20 and 21 as is reasonable taking into
account the position of the parties from time to time.

 

3.2 The Employee’s salary will accrue on a daily basis, and will be payable in
arrears in equal monthly instalments or pro rata where the Employee is only
employed during part of the month.

 

4. ANNUAL INCENTIVE PLAN

 

4.1 The Employee shall be entitled to participate in the Company Annual
Incentive Plan (“the Annual Incentive Plan”) as amended from time to time. This
incentive represents a target of 65% of annual base salary. The amount of any
payment made under the Annual Incentive Plan will be determined by reference to
the performance of the European business unit (70%) and the total LS&CO company
performance (30%) with a maximum of 165% of target and a minimum of 0% of
target.

 

4.2 Payments made under the Annual Incentive Plan will not form part of the
Employee’s pensionable salary.

 

4.3 Further details of the current Annual Incentive Plan in operation can be
obtained from the HR Department, Executive compensation.

 

Page 2 of 13



--------------------------------------------------------------------------------

4.4 The Company reserves the right to amend, replace and/or suspend the Annual
Incentive Plan at any time.

 

4.5 The Employee shall, subject to UK Inland Revenue regulations, be eligible at
the Employee’s election, to defer up to 50% of any payout to which he is
entitled under the Annual Incentive Plan subject at all times to the terms of
the Company’s Global Voluntary Deferred Compensation Plan, as amended from time
to time.

 

5. 2004 SPECIAL ANNUAL INCENTIVE

 

5.1 The Employee shall be entitled to participate in the Company’s 2004 Special
Annual Incentive (the “2004 Special Annual Incentive”). This incentive
represents a target of 85% of annual base salary. The amount of any payment made
under the 2004 Special Annual Incentive is determined by reference to the
performance of the European business unit (70%) and the total LS&CO company
performance (30%) with a maximum of 165% of target and a minimum of 0% of
target.

 

5.2 Further details of the 2004 Special Annual Incentive can be obtained from
the HR Department, Executive compensation.

 

5.3 The 2004 Special Annual Incentive will not form part of the Employee’s
pensionable salary.

 

5.4 The 2004 Special Annual Incentive is in lieu of a long term incentive award
being granted in 2004.

 

5.5 As a special one time consideration, the Employee will be guaranteed that
the total payout associated with the Annual Incentive Plan for 2004 and 2004
Special Annual Incentive will be at least £150,000 (the “Guaranteed Payout”) in
February 2005.

 

5.6 The 2004 Special Annual Incentive and Guaranteed Payout referred to in
clause 5.5 will not give rise to any future entitlement on the Employee’s part
to receive such benefits, irrespective of the regularity of provision of such
payments or benefits. Once the Guaranteed Payout has been made, there will be no
future right to any further payment under the 2004 Special Annual Incentive and
no right to a minimum payment under any Annual Incentive Plan.

 

5.7 The Employee shall, subject to UK Inland Revenue regulations, be eligible,
at his election, to defer up to 50% of any payout to which he is entitled under
the 2004 Special Annual Incentive subject at all times to the terms of the
Company’s Global Voluntary Deferred Compensation Plan, as amended from time to
time.

 

6. LONG TERM INCENTIVE

 

6.1 Subject to its ratification by the Company’s Board of Directors (the “Board
of Directors”) of Levi Strauss & Co, the Employee shall be entitled to
participate in a long term incentive plan proposed for 2005 as amended from time
to time (the “Long Term Incentive”).

 

Page 3 of 13



--------------------------------------------------------------------------------

6.2 Details of the Long Term Incentive will be provided to the Employee upon its
ratification and implementation by the Board of Directors of Levi Strauss & Co.

 

6.3 The Long Term Incentive will not form part of the Employee’s pensionable
salary.

 

6.4 The Company reserves the right to amend, replace and / or suspend the Long
Term Incentive at any time.

 

6.5 The Employee shall be eligible, at his election, to defer up to 50% of any
payout to which he is entitled under the Long-Term Incentive subject at all
times to the terms of the Company’s Global Voluntary Deferred Compensation Plan,
as amended from time to time.

 

7. EXPENSES

 

The Company will reimburse (or procure the reimbursement of) all out-of-pocket
expenses properly and reasonably incurred by the Employee in the course of his
employment subject to the terms of the Company’s policy on expenses.

 

8. COMPANY CAR

 

8.1 The Employee will be provided with a Company car in accordance with the
Company’s car policy as amended from time to time. Atlernatively, the Employee
may, at his election, lease his own car of a model consistent with the Company’s
car policy, and the Company shall pay or reimburse all lease costs and all
expenses in connection with Fuel in accordance with the Company’s car policy.

 

8.2. The Employee undertakes to use the Company car of which he has the disposal
with due care and to have it maintained in accordance with the terms of the
Company’s car policy and the instructions of the leasing company/manufacturer.

 

8.3. The Employee shall be entitled to use the company car privately within
reasonable limits. From a tax perspective, the Employee acknowledges that the
provision of a Company car is treated as a taxable benefit by the Inland Revenue
and will result in tax deductions from the Employee’s salary.

 

9. PENSION

 

9.1 The Employee will be entitled to participate in the Company’s pension scheme
based on 1/40th x pension eligible earnings x pension eligible service, on the
terms set out in the Company’s policy on pensions, as amended from time to time,
and subject to Inland Revenue Limits.

 

9.11 Alternatively, due to Inland Revenue regulation changes, the Employee may
elect to leave the Company’s pension scheme and have the Company make
contributions to a scheme nominated by him provided that such contributions
shall not exceed an amount equal to 6% of his salary at the relevant time.

 

Page 4 of 13



--------------------------------------------------------------------------------

9.2 The Employee will also be entitled to participate in the Company’s
Supplementary pension scheme, under which the Company shall contribute an amount
equal to 20% of the Annual Incentive Plan payout. In the event that, due to
Inland Revenue Limits, the Employee might not get the full benefit of such
contribution, the Company shall make a net (after payment of tax and national
insurance) payment in cash equal to the part (which may be the whole) of such
contribution which may not be paid into the Supplementary pension scheme for the
benefit of the Employee.

 

9.3 The Company reserves the right to amend, replace, suspend or otherwise
change the rules of the Company’s pension scheme or the Company’s Supplementary
pension scheme (collectively the “Schemes”) or to substitute an alternative
pension scheme or schemes.

 

10. INSURANCE

 

10.1 During the employment, subject to the Employee’s age or health not being
such as to prevent cover being obtained without exceptional conditions or
unusually high premiums, and subject to completion of a medical examination or
questionnaire satisfactory to the insurance providers, the Company will:

 

(i) pay for the benefit of the Employee, his wife and any dependent children
under the age of 21 (or 24 if in full time education), the Employee’s
subscriptions to the Company’s private medical expenses insurance arrangements
for the time being in force in the UK;

 

(ii) pay for the benefit of the Employee subscriptions to the Company’s private
international medical expenses insurance arrangements for the time being in
force;

 

(iii) pay for the benefit of the Employee subscriptions to the Company’s
permanent health insurance arrangements for the time being in force at 60% of
pre-disability base pay inclusive of state benefits; and

 

(iv) pay for the benefit of the Employee subscriptions to the Company’s life
assurance arrangements (4 x base pay) for the time being in force.

 

Cover under the schemes referred to in (i) to (iv) shall apply from the
commencement date.

 

10.2 The Company reserves the right to change the provider of any of the
insurance schemes set out in clause 10.1 at any time.

 

Page 5 of 13



--------------------------------------------------------------------------------

11. HOUSING

 

During the Employee’s assignment abroad, the Company will reimburse rent and
utilities expenses on a furnished 3 bedroom apartment reasonably close to the
Employee’s base office subject to the Company’s policy.

 

12. PAYROLL ADMINISTRATION

 

12.1 During Employee’s assignment abroad, the Employee will remain on the
payroll of Levi Strauss (UK) Ltd and will be paid in £ pounds sterling. The
salary will be paid into the Employee’s UK bank account. The Employee’s salary
and benefits will be administered in the UK according the UK policies, plans and
programs.

 

12.2 With respect to social security, when exists a treaty between the UK and
the host country of assignment. LS UK HR department will request a European
Union document E101 on behalf of the Employee which will keep him in the UK
social security as well as a document E106.

 

12.3 The Employee will continue to be subject to UK taxes during his employment.
Employee’s salary, bonuses and the fringe benefits received in the host country
(company car, housing and utilities) will be declared to the host country tax
authorities. The host country taxes due will be borne by the company as per the
tax equalization guidelines attached. In connection with the Employee’s UK tax
return the Company’s advisers shall cooperate with the Employee’s advisers.

 

12.4 Employee’s host country tax matters will be handled by the Company’s
external tax advisor in the host country to ascertain the impact which the
Employee’s host country assignment could have on the UK tax situation. The
external’s host country tax advisor will work with their Birmingham office to
ensure that the Employee neither gains nor loses in terms of taxes for the
duration of the employment. Should the granting of fringe benefits to the
Employee in the host country have a negative impact on local tax return, the
company will reimburse the additional taxes the Employee has to bear.
Alternatively, the Employee may find that he will be able to reclaim some UK
taxes because of the time worked out of the country. In this case, that
reimbursement should be repaid to the company. By signing this contract the
Employee agrees to repay to the Company any tax credits that the Employee will
receive from the UK in connection with his assignment abroad.

 

13. HOLIDAYS

 

13.1 The Employee is entitled to 25 working days’ paid holiday per calendar year
during his employment, to be taken at a time or times convenient to the Company.
The right to paid holiday will accrue pro-rata during each calendar year of the
employment.

 

13.2 On termination of employment, the Employee shall be paid 1/260th of salary
in respect of each accrued but untaken day of holiday. If the Employee has taken
more working days’ paid holiday than his accrued entitlement, the Company is
authorised to deduct the appropriate amount from his final salary instalment
(which deduction shall be made on the same basis).

 

Page 6 of 13



--------------------------------------------------------------------------------

14. SICKNESS AND OTHER INCAPACITY

 

The Employee will be entitled to be paid whilst off work through sickness,
injury or illness in accordance with the Company sickness policy, subject to
mandatory provisions of local law and the Employee’s entitlement to Company Sick
Pay shall be 13 weeks full pay irrespective of length of service.

 

15. OTHER INTERESTS

 

15.1 In accordance with clause 2.1 the Employee agrees to devote the whole of
his time and attention to the performance of his duties for the Company. In
particular and subject to clause 15.2, during the Employee’s employment he will
not whether alone or jointly with or on behalf of any other person, firm or
company and whether as principal, partner, manager, employee, contractor,
director, consultant, investor or otherwise (except as a representative or
nominee of the Company otherwise the with prior consent in writing of the
President of LS&CO) be engaged, concerned or interested in any other business or
undertaking which;

 

15.1.1 is wholly or partly in competition with any business carried out by the
Company; or

 

15.1.2 as regards any goods or services is a supplier to the Company

 

15.2 Notwithstanding clauses 2.1 and 15.1, the Employee may (a) hold for
investment purposes an interest of up to 3 per cent in nominal value or (in the
case of securities not having a nominal value) in number or class of securities
in any class of securities listed or dealt in a recognised stock exchange,
provided that the company which issued the securities does not carry on a
business which is similar to or competitive with any business for the time being
carried on by the Company and (b) hold office as and carry out the functions of
a non-executive director of two companies provided that (i) he shall notifiy the
Company of such directorships and (ii) such companies do not carry on a business
which is similar to or competitive with any business for the time being carried
on by the Company.

 

16. DATA PROTECTION, SECURITY AND OTHER CONSENTS

 

16.1 The Employee hereby consents to the Company holding and processing, both
electronically and manually, the data it collects in relation to the Employee,
in the course of the Employee’s employment, for the purposes of the Company’s
administration and management of its employees and its business and for
compliance with applicable procedures, laws and regulations and to the transfer,
storage and processing by the Company or its agents of such data outside the
European Economic Area, in particular to and in the United States and any other
country which the Company has offices.

 

Page 7 of 13



--------------------------------------------------------------------------------

16.2 On occasions it may be necessary for the Company to monitor internal and
external communications. As such, the Employee hereby consents to the monitoring
by the Company or any of its authorised agents, of the Employee’s use of e-mail,
internet and telephone.

 

16.3 The Company may be required by governmental or other organisations to
conduct security checks in relation to the Employee. In entering into this
agreement the Employee hereby consents to any security checks that the Company
may consider are reasonably necessary.

 

17. INTELLECTUAL PROPERTY

 

It shall be part of the Employee’s normal duties or other duties specifically
assigned to him (whether or not during normal working hours and whether or not
performed at the Employee’s normal place of work) at all times to consider in
what manner and by what new methods or devices the products, services,
processes, equipment or systems of the Company with which he is concerned or for
which he is responsible might be improved and to originate designs (whether
registrable or not) or patentable work or other work in which copyright may
subsist. Accordingly:

 

(a) the Employee shall forthwith disclose full details of the same in confidence
to the Company and shall regard himself in relation thereto as a trustee for the
Company;

 

(b) all intellectual property rights in such designs or work shall vest
absolutely in the Company which shall be entitled, so far as the law permits, to
the exclusive use thereof;

 

(c) notwithstanding (b) above, the Employee shall at any time assign to the
Company the copyright (by way of assignment of copyright) and other intellectual
property rights, if any, in respect of all works written originated conceived or
made by the Employee (except only those works written originated conceived or
made by the Employee wholly outside his normal working hours hereunder and
wholly unconnected with his service hereunder) during the continuance of his
employment hereunder, or after termination of his employment, which result from
his employment; and

 

(d) the Employee agrees and undertakes that at any time during or after the
termination of his employment he will execute such deeds or documents and do all
such acts and things as the Company may deem necessary or desirable to
substantiate its rights in respect of the matters referred to above including
for the purpose of obtaining letters patent or other privileges in all such
countries as the Company may require.

 

18. TERMINATION

 

18.1 Subject to clause 18.2, the employment will continue until terminated by
the Employee giving to the Company 6 months’ written notice and the parties
agree that in the case of termination of the employment by the Company the
notice or indemnity

 

Page 8 of 13



--------------------------------------------------------------------------------

in lieu of notice, in case no prior notice is observed, wll be equal to 12
months. Where clause 18.2 does not apply, in the event that the Company
dispenses with the Employee’s services as referred to in clause 1.2 without
giving or permitting him to work through to the end of the period of notice
required from the Company under this clause 18.1, it shall make to him a payment
in lieu of notice. Such payment in lieu of notice shall be calculated in respect
of the whole or unexpired portion of the required notice (as the case may be)
and shall include payment in respect of salary and all benefits referred in
clauses 4,8,9,10,11 and 12 above. In respect of the Incentive Plan referred in
clause 4, the payment shall be calculated pro rata in respect of parts of years
and shall be based upon an assumption of target performance.

 

18.2 The Company may also terminate the employment immediately and with no
liability to make any further payment to the Employee (other than in respect of
amounts accrued due at the date of termination) if the Employee commits a
serious fault. This will, notably and without limitation, be the case if the
Employee;

 

(i) commits any serious or repeated (after warning in writing) breach of any of
his obligations under this agreement or his employment;

 

(ii) is guilty of gross misconduct;

 

(iii) is guilty of serious misconduct which, in the Company’s reasonable
opinion, has damaged or may materially damage the business or affairs of the
Company or any other Group Company;

 

(iv) is guilty of conduct which, in the Company’s reasonable opinion, brings or
is likely to bring himself, the Company or any other Group Company into
disrepute;

 

Any delay by the Company in exercising its rights under this clause shall not
constitute a waiver of those rights.

 

18.3 On termination of the employment for whatever reason (and whether in breach
of contract or otherwise) the employee will:

 

(a) immediately deliver to the Company all books, documents, papers, computer
records, computer data, credit cards, his company car together with its keys,
and any other property relating to the business of or belonging to the Company
or any other Group Company which is in his possession or under his control. The
Employee is not entitled to retain copies or reproductions of any documents,
papers or computer records relating to the business of or belonging to the
Company or any other Group Company; and

 

(b) immediately pay to the Company or, as the case may be, any other Group
Company all outstanding loans or other amounts due or owed to the Company or any
Group Company. The Employee confirms that, should he fail to do so, the Company
is to be treated as authorised to deduct from any amounts due or owed to the
Company (or any other Group Company) a sum equal to such amounts.

 

Page 9 of 13



--------------------------------------------------------------------------------

(c) be entitled to receive payment in respect of the Incentive Plan referred to
in clause 4 in respect of any periods up to the date of termination of
employment in respect of which payment has not already been made to the
Employee. In the event that termination shall occur prior to the end of the
relevant period for such Plan, the payment shall be calculated pro rata in
respect of parts of years and shall be based upon an assumption of target
performance.

 

18.4 It is acknowledged that the Employee may, during the employment, be granted
rights upon the terms and subject to the conditions of the rules from time to
time of incentive plans or other profit sharing, share incentive, share option,
bonus or phantom option schemes operated by the Company or any Group Company
with respect to shares in the Company or any Group Company. Subject to clauses
18.1 and 18.3, if, on termination of the employment, whether lawfully or in
breach of contract the Employee loses any of the rights or benefits under such
scheme (including rights or benefits which the Employee would not have lost had
the employment not been terminated) the Employee shall not be entitled, by way
of compensation for loss of office or otherwise howsoever, to any compensation
for the loss of any rights under any such scheme.

 

19. GOVERNING LAW AND JURISDICTION

 

19.1 This Agreement shall be governed by and construed in accordance with the
laws of England.

 

19.2 The parties to this Agreement submit to the exclusive jurisdiction of the
English Courts as regards any claim, dispute or matter arising out of or
relating to this Agreement.

 

20. RESTRAINT ON ACTIVITIES OF EMPLOYEE AND CONFIDENTIALITY

 

20.1. Save insofar as such information is already in the public domain the
Employee will keep secret and will not at any time (whether during the
employment or thereafter) use for his own or another’s advantage, or reveal to
any person, firm, company or organisation and shall use his best endeavours to
prevent the publication or disclosure of any information which the Employee
knows or ought reasonably to have known to be confidential, which shall include
from time to time, but not be limited to, the Company’s strategy maps; designs;
financial reports; Financial Model; Budgeting Model, Key Performance Indicators
and Financial plans concerning the business or affairs of the Company or any of
its or their customers. The Company and the Employee acknowledge that the
disclosure of confidential information to any third party and in particular to
any competing business would do serious damage to the Company. The restrictions
in this clause shall not apply to any disclosure or use of confidential
information authorised by the Company or required by law or by the Employment.

 

Page 10 of 13



--------------------------------------------------------------------------------

21. POST-TERMINATION COVENANTS

 

21.1 For the purposes of clause 22 “Termination Date” shall mean the termination
of the Employee’s employment howsoever caused (including, without limitation,
termination by the Company which is in repudiatory breach of this agreement).

 

21.2 The Employee covenants with the Company that he shall not, whether directly
or indirectly, on his own behalf or on behalf of or in conjunction with any
other person, firm, company or other entity:-

 

(a) for the period of 6 months following the Termination Date, solicit or entice
away or endeavour to solicit or entice away from the Company, any person, firm,
company or other entity who is, or was, in the 12 month period immediately prior
to the Termination Date, a client of the Company with whom the Employee had
business dealings during the course of his employment in that 12 month period.;

 

(b) for the period of 6 months following the Termination Date, have any business
dealings with any person, firm, company or other entity who is, or was, in the
12 month period immediately prior to the Termination Date, a client of the
Company with whom the Employee had business dealings during the course of his
employment in that 12 month period. Nothing in this clause 22.2(b) shall
prohibit the seeking or doing of business not in direct or indirect competition
with the business of the Company;

 

(c) for the period of 6 months following the Termination Date, solicit or entice
away or endeavour to solicit or entice away any individual person who is
employed or engaged by the Company either (a) as a director or in a managerial
or technical or design capacity; or (b) who is in possession of confidential
information relating to the Company and with whom the Employee had business
dealings during the course of his employment in the 12 month period immediately
prior to the Termination Date;

 

(d) for the period of 6 months following the Termination Date, carry on, set up,
be employed, engaged or interested in a business anywhere in the UK, USA or
Europe which is or might reasonably be considered to be in competition with the
business of the Company with which the Employee was actively involved during the
12 month period immediately prior to the Termination Date. For the purposes of
this clause, the business of the Company is the design, manufacture and
distribution through wholesale or retail channels of casual apparel clothing.
The provisions of this clause 21.2(d) shall not, at any time following the
Termination Date, prevent the Employee from holding shares or other capital not
amounting to more than 3% of the total issued share capital of any company
whether listed on a recognised stock exchange or not and, in addition, shall not
prohibit the seeking or doing of business not in direct or indirect competition
with the business of the Company.

 

Page 11 of 13



--------------------------------------------------------------------------------

21.3 The Employee agrees that if, during either his employment with the Company
or the period of the restrictions set out in 21.2(a) to (d) inclusive, he
receives an offer of employment or engagement, he will immediately provide a
copy of clause 21 to the prospective employer or as soon as is reasonably
practicable after receiving the offer.

 

21.4 The covenants contained in clause 21 are considered reasonable by the
Employee and the Company and are in respect of each part separate severable and
separately enforceable in the widest sense from the other parts so that each
covenant is a separate covenant even if it appears in the same clause,
sub-clause or sentence as any other covenant or is imposed by the introduction
of a word or phrase conjunctively with or disjunctively from or alternatively to
other words or phrases.

 

22. POLICIES

 

The Employee’s employment shall also be governed by various Company Handbooks
(such as the Worldwide Code of Conduct; Levi Strauss UK Employment Manual) and
other documents published by the Company from time to time in the form of
policies, rules and regulations. These also contain the disciplinary and
grievance rules of the Company. In the event that a term of these conflict in
any manner with any term in this agreement, the terms in this Agreement shall
prevail. The Company reserves the right to amend the terms of the documents
policies rules and regulations referred to in this clause, which, for the
avoidance of doubt, do not, unless otherwise stated, form part of the Employee’s
terms and conditions of employment.

 

23. MISCELLANEOUS

 

23.1 This Agreement, together with any other documents referred to in this
Agreement, constitutes the entire agreement and understanding between the
parties, and supersedes all other agreements both oral and in writing between
the Company and the Employee (other than those expressly referred to herein).
The Employee acknowledges that he has not entered into this Agreement in
reliance upon any representation, warranty or undertaking which is not set out
in this Agreement or expressly referred to in it as forming part of the
Employee’s contract of employment.

 

23.2 The Employee represents and warrants to the Company that he will not by
reason of entering into the Employment, or by performing any duties under this
Agreement, be in breach of any terms of employment with a third party whether
express or implied or of any other obligation binding on him.

 

23.3 Any notice to be given under this Agreement to the Employee may be served
by being handed to him personally or by being sent by recorded delivery first
class post to him at his usual or last known address; and any notice to be given
to the Company may be served by being left at or by being sent by recorded
delivery first class post to its registered office for the time being. Any
notice served by post shall be deemed to have been served on the day (excluding
Sundays and statutory holidays) next following the date of posting and in
proving such service it shall be sufficient proof that the envelope containing
the notice was properly addressed and posted as a prepaid letter by recorded
delivery first class post.

 

Page 12 of 13



--------------------------------------------------------------------------------

23.4 There are no collective agreements directly affecting the terms and
conditions of the Employee’s contract.

 

23.5 This Agreement complies with section one of the Employment Rights Act 1996
as amended.

 

SIGNED as a DEED and

       )       

DELIVERED by the

   )     

/s/    PAUL MASON

EMPLOYEE in the presence of:

   )       

SIGNED for and on behalf of

   )     

/s/    

--------------------------------------------------------------------------------

Levi Strauss UK Ltd

           

 

Page 13 of 13